DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/2/2022 has been entered.

Response to Arguments / Amendment
Regarding claims rejected under 35 USC 103:
Applicant’s arguments, in reference to the Griffin-Gaeta-NIST combination have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Nagasundaram (US 2015/0112870 A1).

Claim Objections
Claim 1 is objected to because of the following informalities:  it recites “wherein the first token associated with the first token identifier indicating that the first portion is disclosable only if the user exceeds the predefined access threshold level based on the first type of PII, and wherein the second token associated with the second token identifier indicating that the second portion is disclosable only if the user meets or exceeds the predefined access threshold level based on the second type of PII,” which appears to contain typographical errors omitting “is,” i.e., “is associated with.” Appropriate correction is required.

Claims 16 and 19 are objected to because of the following informalities:  they each recite “wherein the first token identifier indicating that the first portion is disclosable only if the user exceeds the predefined access threshold level based on the first type of PII, and wherein the second token identifier indicating that the second portion is disclosable only if the user meets or exceeds the predefined access threshold level based on the second type of PII,” which appears to comprise a grammatical error with use of “indicating” rather than “indicates.”  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 6-12, and 16-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Griffin (US 10,025,941 B1) in view of Gaeta (US 10,002,639 B1), Nagasundaram (US 2015/0112870 A1), and “SECURING NON-CREDIT CARD, SENSITIVE CONSUMER DATA,” hereinafter “NIST.”

Regarding claim 1, Griffin discloses: A system comprising: one or more computing devices, wherein the one or more computing devices comprises: 
memory to store instructions;  and 
processing circuitry, coupled with the memory, operable to execute the instructions, that when executed, cause the processing circuitry to: 
Refer to at least FIG. 1 of Griffin with respect to its TSP system, content owner system, and content accessor system. 
receive an audio file, a video, or an image;  
Refer to at least Col. 2, Ll. 50-56 and Col. 10, Ll. 11-18 of Griffin with respect to the content owner uploading a file. 
Refer to at least Col. 2, Ll. 56-60 and Col. 6, Ll. 13-15 of Griffin with respect to a variety of file types.
identify [information to be redacted] in the audio file, the video, or the image,
Refer to at least Col. 5, Ll. 51-Col. 6, Ll. 15 and Col. 10, Ll. 25-52 of Griffin with respect to selecting content data elements for redacting via tokenization. 
Further refer to at least Col. 7, Ll. 20-28 of Griffin with respect to a tokenization manifest which may be associated with the redaction. The manifest may be pre-programmed. 
perform tokenization of a first portion and a second portion of the [information to be redacted] by replacing the first portion of the [information to be redacted] with a first token and replacing the second portion with a second token, wherein first and second tokens comprise non-sensitive information;  
generate a tokenized audio file, a tokenized video, or a tokenized image based on the first and second tokens;  
Refer to at least the Col. 1, Ll. 40-59 and Col. 11, Ll. 19-Col. 12, Ll. 41 of Griffin with respect to tokenizing the selected data elements of the file according to the manifest to form a redacted file. Each data element may be associated with respective tokenization and access control information. 
store the PII in one or more secure databases or one or more secure storage devices;
Refer to at least Col. 11, Ll. 40-67 of Griffin with respect to storing plaintext/token pairings. 
wherein the first portion is stored with […] first mapping information to map the first token back to the first portion, and the second portion is stored with […] second mapping information to map the second token back to the second portion;
Refer to at least Col. 11, Ll. 40-67 of Griffin with respect to information for recreating the plaintext from the token, such as a random mapper. 
determine whether (i) a user is requesting access to the audio file, the video, or the image or (ii) the audio file, the video, or the image is being provided to the user;  
determine an access level of the user;  and 
Refer to at least Col. 12, Ll. 55-Col. 13, Ll. 38 of Griffin with respect to the content accessor obtaining the tokenized file and requesting access to each tokenized data element; the content accessor providing authentication information.
(i) in response to the determination that the access level of the user meets a predefined access threshold level, provide the first token and the second portion of the [information to be redacted] in the tokenized audio file, the tokenized video, or the tokenized image such that the first portion of the [information to be redacted] is tokenized by the first token and the second portion of the [information to be redacted] is revealed to the user and 
 (ii) in response to the determination that the access level of the user exceeds the predefined access threshold level, provide the first and second portions of the [information to be redacted] in the tokenized audio file, the tokenized video, or the tokenized image such that the first and second portions of the [information to be redacted] are revealed to the user;
Refer to at least Col. 13, Ll. 39-Col. 14, Ll. 26, Col. 9, Ll. 9-47, and Col. 8, Ll. 48-Col. 9, Ll. 8 of Griffin with respect to the authentication information of the content accessor being checked against access control information of the respective tokenized data elements, wherein the accessor is allowed to obtain detokenized data elements to which they have access. 
wherein the first token associated with the first token indicating that the first portion is disclosable only if the user exceeds the predefined access threshold level, and 
wherein the second token associated with the second token indicating that the second portion is disclosable only if the user meets or exceeds the predefined access threshold level.
Refer to at least Col. 3, Ll. 24-43, Col. 4, Ll. 50-53, Col. 6, Ll. 36-38, and Col. 11, Ll. 2-12 of Griffin with respect to embedding access information into the respective tokenized data elements. 
Refer to at least FIG. 5 and Col. 15, Ll. 39-45 of Griffin with respect to a token identifier specifically, the identifier being used for a detokenization request. 
Although Griffin discloses tokenization based on selection and/or a manifest, Griffin does not specify: identify  personally identifiable information (PII) in the audio file, the video, or the image, wherein the identification of the  PII is performed by a machine learning model or a classification model;  PII; wherein the first portion is a first type of personal information, the second portion is a second type of banking information, and the first type of personal information has a higher required access level relative to the second type of banking information. Griffin further does not specify: wherein the first portion is stored with a first token identifier identifying the first portion with the first token, a first type of PII for the first portion; the second portion is stored with a second token identifier identifying the second portion with the second token, a second type of PII for the second portion; the first token identifier indicating that the first portion is disclosable only if the user exceeds the predefined access threshold level based on the first type of PII; the second token identifier indicating that the second portion is disclosable only if the user meets or exceeds the predefined access threshold level based on the second type of PII. However, Griffin in view of Gaeta discloses: identify  personally identifiable information (PII) in the audio file, the video, or the image, wherein the identification of the  PII is performed by a machine learning model or a classification model;  PII;
Refer to at least the abstract, Col. 2, Ll. 26-35, and Col. 4, Ll. 13-23 of Gaeta with respect to identifying potential confidential information for redaction via machine learning. 
Griffin-Gaeta in view of NIST further discloses: wherein the first portion is a first type of personal information, the second portion is a second type of banking information, and the first type of personal information has a higher required access level relative to the second type of banking information; 
Refer to at least “Background” and “Scenario 1” on pages 2-3 of NIST with respect to separate access levels for customer data and cardholder data, the customer data being higher value.
Finally, Griffin-Gaeta-NIST in view of Nagasundaram discloses: wherein the first portion is stored with a first token identifier identifying the first portion with the first token, a first type of PII for the first portion; the second portion is stored with a second token identifier identifying the second portion with the second token, a second type of PII for the second portion; 
Refer to at least FIG. 2, [0010], [0026], [0050], and [0057]-[0058] of Nagasundaram with respect to a token bearing contextual information including a data type which identifies whether it is banking information (PAN) or personal information such as PII or PHI. 
the first token identifier indicating that the first portion is disclosable only if the user exceeds the predefined access threshold level based on the first type of PII; the second token identifier indicating that the second portion is disclosable only if the user meets or exceeds the predefined access threshold level based on the second type of PII.
Refer to at least [0040] of Nagasundaram with respect to performing different actions on tokens having different types of data. The data type field may indicate the purpose of the token. 
As per pages 2-3 of NIST cited above, different types of data are associated with different access levels. At least [0034] and [0044] of Nagasundaram concerns access control during detokenization.
The teachings of Griffin, Gaeta, NIST, and Nagasundaram each concern data privacy and redaction, and are considered to be within the same field of endeavor. Accordingly, they are considered to be combinable. 
Therefore it would have been obvious to one of ordinary skill in the art before the filing date of Applicant’s invention to modify the teachings of Griffin with those of Gaeta to further include automatically identifying certain potentially confidential data elements for redaction for at least the purpose of implementing automation to reduce a content owner’s workload in performing redaction (i.e., the content owner would not have to individually flag every single selectable data element). It further would have been obvious to modify the redaction circuit of Griffin-Gaeta with that of NIST to implement separate access levels for user data and cardholder data for at least the reasons discussed in the cited portions of NIST (i.e., securing high-value user data). Finally, it would have been obvious to one of ordinary skill in the art to modify the teachings of Griffin-Gaeta-NIST with those of Nagasundaram to further include contextual information such as a data type within the token for at least the reasons discussed in [0003]-[0005] of Nagasundaram (i.e., provision of all necessary information from the stored token to improve efficiency of tokenization system by eliminating extraneous layers of processing). 

Regarding claim 3, it is rejected for substantially the same reasons as claim 1 above (i.e., the citations concerning the file and detokenized access).

Regarding claim 6, Griffin-Gaeta-NIST-Nagasundaram discloses: The system of claim 1, wherein the non-sensitive information is one or more of the following: (i) a plurality of random numbers, (ii) static noise, (iii) white noise, (iv) silence, (v) an image mask, (vi) a blurred image, (vii) a single-color image, and (viii) a voice-over.
Refer to at least Col. 5, Ll. 56-58 of Griffin with respect to, e.g., random text, blurring out, blacking out, and so forth as part of application tokenization schemes. 

Regarding claim 7, it is rejected for substantially the same reasons as claim 1 above (i.e., the citations concerning information to be redacted).

Regarding claim 8, it is rejected for substantially the same reasons as claim 1 above (i.e., the citations to access / authentication levels of accessors).

Regarding claim 9, it is rejected for substantially the same reasons as claim 1 above (i.e., the citations to access control and detokenization).

Regarding claim 10, Griffin-Gaeta-NIST-Nagasundaram discloses: The system of claim 1, wherein an entire, untokenized version of the audio file, the video, or the image is accessible to the user having a highest security access level.
Refer to at least Col. 13, Ll. 61-63 of Griffin with respect to provision of the fully detokenized file to an accessor. As per the citations in claim 1 above, an accessor can only retrieve detokenized data elements for which they have a respective level of access.  

Regarding claim 11, it is rejected for substantially the same reasons as claim 1 above (i.e., the citations to Gaeta and the obviousness rationale).

Regarding claim 12, Griffin-Gaeta-NIST-Nagasundaram discloses: The system of claim 1, wherein the sample PII and/or the sample PII formatting comprises: (i) a credit card number, (ii) a debit card number, (iii) an account number, (iv) a social security number, (v) a birthdate, (vi) an address, (vii) a phone number, (viii) a pin number, (ix) a customer face, (x) an account balance, (xi) one or more transaction amounts, (xii) a paper check, (xiii) a vehicle license plate number, and (xiv) a license number; and 
Refer to at least FIG. 4A-C of Griffin; Col. 2, Ll. 26-35 of Gaeta with respect to exemplary forms of confidential information which may be redacted. 
further comprises any object, shape, number, and/or action indicative of PII including one or more of the following: (i) a square shape associated with a card, (ii) a trapezoidal shape associated with a card when viewed at an angle, (iii) a series of numbers having a predefined length, (iv) a shape associated with an automated teller machine (ATM), (v) a shape of a key pad of the ATM, (vii) a shape of a license plate, and (viii) a general shape of a face of a person.
Refer to at least Col. 2, Ll. 63-67 and FIG. 5 of Griffin with respect to redacting people’s faces in images. 
This claim would have been obvious because the substitution of one known element for another (i.e., the specific confidential information to be redacted) would have yielded predictable results to one of ordinary skill in the art before the filing date of the invention (the cited portions of Griffin disclose that substantially any data elements may be redacted—for instance, see at least Col. 6, Ll. 13-15).

Regarding independent claim 16, it is substantially similar to claim 1 above, and is therefore likewise rejected for substantially the same reasons (i.e., the citations and obviousness rationale).

Regarding claims 17-18, they are substantially similar to claims 6-7 above, and are therefore likewise rejected.

Regarding independent claim 19, it is substantially similar to claim 1 above, and is therefore likewise rejected for substantially the same reasons (i.e., the citations and obviousness rationale).

Claims 13 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Griffin-Gaeta-NIST-Nagasundaram as applied to claims 1, 3, 6-12, and 16-19 above, and further in view of Official Notice.

Regarding claim 13, Griffin-Gaeta-NIST-Nagasundaram discloses machine learning generally, but does not specify: wherein the classification model is a logistic regression model, a decision tree model, a random forest model, or a Bayes model. However, the examiner hereby takes official notice that such implementations were known in the art before the filing date of Applicant’s invention, and that one of ordinary skill in the art would have been motivated to modify the teachings of Griffin-Gaeta-NIST-Nagasundaram to include such because the substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention.

Regarding claim 14, Griffin-Gaeta-NIST-Nagasundaram discloses machine learning generally, but does not specify: wherein the classification model is based on a convolutional neural network (CNN) algorithm, a recurrent neural network (RNN) algorithm, or a hierarchical attention network (HAN) algorithm. However, the examiner hereby takes official notice that such implementations were known in the art before the filing date of Applicant’s invention, and that one of ordinary skill in the art would have been motivated to modify the teachings of Griffin-Gaeta-NIST-Nagasundaram to include such because the substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention.

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Griffin-Gaeta-NIST-Nagasundaram as applied to claims 1, 3, 6-12, and 16-19 above, and further in view of Carter (US 9,767,585 B1).

Regarding claim 15, Griffin-Gaeta-NIST-Nagasundaram does not fully disclose all aspects of: wherein the processing circuitry of the one or more computing devices is further caused to: perform optical character recognition (OCR) on the  PII; determine actual PII in the  PH based on the performed OCR; and perform tokenization on the actual PII. However, Griffin-Gaeta-NIST-Nagasundaram in view of Carter discloses: wherein the processing circuitry of the one or more computing devices is further caused to: perform optical character recognition (OCR) on the  PII; determine actual PII in the  PH based on the performed OCR; and perform tokenization on the actual PII.
Refer to at least Col. 6, Ll. 24-31 of Carter with respect to OCR for detecting confidential information in scanned documents. 
The teachings of Griffin-Gaeta-NIST-Nagasundaram and Carter concern protecting sensitive information, and are considered to be within the same field of endeavor.
Therefore it would have been obvious to one of ordinary skill in the art before the filing date of Applicant’s invention to modify the teachings of Griffin-Gaeta to include support for OCR because design incentives or market forces provided a reason to make an adaptation, and the invention resulted from application of the prior knowledge in a predictable manner (i.e., scanning and uploading paper documents to, e.g., email or cloud storage applications such as those discussed in the Griffin reference).	

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VADIM SAVENKOV whose telephone number is (571)270-5751. The examiner can normally be reached 12PM-8PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey L Nickerson can be reached on (469) 295-9235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Jeffrey Nickerson/Supervisory Patent Examiner, Art Unit 2432                                                                                                                                                                                                        
/V.S/Examiner, Art Unit 2432